Title: From Thomas Jefferson to John Nicholas, Sr., 16 October 1790
From: Jefferson, Thomas
To: Nicholas, John, Sr.



Dear Sir
Monticello Oct. 16. 1790.

We are not yet able to settle to the satisfaction of all parties the article of £200. omitted to be credited in Doctor Walker’s account in August 1766. He supposes there may be some error of date. This renders it necessary for me to ask from you Kippen & co’s account from which we were furnished with that credit. Your settlement with my brother seems to render that account not important to you. At any rate, if you will be so good as to spare it till we can settle this matter, it shall be as safe and as much subject to your orders in my hands as in your own, and shall be duly returned as soon as we can get this point out of the way. I stay here about a fortnight or three weeks longer and should be happy to recieve it during that time.
I am happy to hear that your health has got better, being at all times with great & sincere esteem Dear Sir Your affectionate friend and humble servt,

Th: Jefferson

